DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ARAI (US Pub No. 20180323213) hereinafter “Arai” in view of Park et al (US Pub No. 20210135108) hereinafter “Park”, and further in view of Block et al. (US Pub No. 20100248485), hereinafter "Block").

With respect to claim 9, ARAI discloses a method used in forming a memory array (1, Fig.2) comprising strings of memory cells (CL, Fig.2), comprising: 
forming a conductor tier (11-12, Fig.2) comprising conductor material (para [0023]- [0024], “layer 11 that includes the metal”; “semiconductor layer 12 is provided on the layer 11 including the metal”) on a substrate (10, Fig.2); 
forming a lower portion (42,91,43,14,Fig.5) of a stack (Fig.5) that will comprise vertically- alternating first tiers (91,14,Fig.5, since both layers are formed of the same material) and second tiers above the conductor tier (42,43,Fig.5), the stack comprising laterally-spaced memory-block regions (CL,Fig.9), material of the first tiers being of different composition from material of the second tiers (Para [0067]-[0070] each of the tiers are composed with different materials).
a lowest of the first tiers comprising sacrificial material (Para [0068] “A sacrificial layer 91”); 
a lowest of the second tiers: being below the lowest first tier (Fig.9); being sacrificial (Fig.14); 
forming the vertically-alternating first tiers (72, Fig.5) and second tiers (71, Fig.5) of an upper portion of the stack above the lower portion (100, Fig.5), and forming channel-material strings (20,30, Fig.7) that extend through the first tiers and the second tiers in the upper portion (Fig.7) to the lowest first tier in the lower portion (Fig.7); 
forming horizontally-elongated trenches into the stack (ST, Fig.8) that are individually between immediately-laterally-adjacent of the memory-block regions and extend to the sacrificial material (Fig.12) in the lowest first tier; 
etching the sacrificial material (Fig.13) from the lowest first tier through the trenches; 
removing the lowest second tier after the etching (Fig.14); and 
after removing the lowest second tier, forming conductive material (13, Fig.17) in the lowest first tier that directly electrically couples together the channel material of the individual channel-material strings (Fig.15) and the conductor material of the conductor tier (Fig.15). ARAI discloses that lowest of the second tier comprises of silicon oxide (Para [0067]) which is a different composition of polysilicon of the first layer (Para [0068]); 
however, ARAI does not explicitly disclose comprising solid carbon and nitrogen-containing material; and isotropically etching of the material. 
On the other hand, Park et al discloses that dielectric material such as silicon oxide and carbon doped silicon nitride are interchangeable (para [0068]). Park also teaches isotropic etching (para, [0049] and or [0058] and or [0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ARAI according to the teachings of Park et al such that carbon doped silicon nitride is used instead of silicon oxide because they are interchangeable. On the other hand, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify the arts cited above such that isotropically etching is used as suggested by the teaching of Park to form the air gap, in order to etch a wider area from the trench by a single etching process thereby saving cost.
Arai in view of Park discloses the solid carbon and nitrogen- containing material comprises carbon-doped siIicon nitride (Park, para. [0068], "comprises at least one material selected from the following set of materials consisting of: metal oxide, non-conductive metal nitride, Silicon Oxide, Silicon Dioxide (SiO.sub.2), Silicon Nitride (SiN), Silicon Oxy-Nitride, Silicon Oxycarbonitride (SiOCN), Carbon-Doped Silicon Nitride (SiCN), or Silicon-Boron-Carbon Nitride (SiBCN), or any combination of the aforementioned materials" as explained in claim 1 above).
 However, Arai as modified does not explicitly disclose wherein, said isotropic etching thereof comprising:
removing carbon from the carbon-doped silicon nitride using a dry etching chemistry; and
after using the dry etching chemistry, using an aqueous etching chemistry to etch the silicon nitride.
Block discloses wherein the solid carbon and nitrogen-containing material comprises carbon-doped dielectric material (Block, para [0015], "In one embodiment, an oxygen free plasma is used to convert the carbon doped silicon oxide"), said isotropic etching thereof comprising:
removing carbon from the carbon-doped silicon oxide using a dry etching chemistry (Block, para 15, "In one embodiment, an oxygen free plasma is used to convert the carbon doped silicon oxide"); and
after using the dry etching chemistry, using an aqueous etching chemistry to etch 
the dielectric material (Block, para [0015]- [00161).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify arts cited above according to the teachings of Block et al. such that carbon from the carbon-doped silicon nitride is removed using a dry etching chemistry; and after using the dry etching chemistry, using an aqueous etching chemistry to etch the silicon nitride in order to have a controlled and uniform etching of the silicon nitride layer, while saving cost.
Allowable Subject Matter

Claims 1-8, 10-15, and 31 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a first alignment mark that is electrically isolated from the one or more first conductive features of the interconnect: a plurality of second conductive features adjacent the second surface of the substrate; a plurality of first through-substrate vias (TSVs) extending from the first surface of the substrate to the second surface of the substrate, each of the first TSVs electrically connecting one of the second conductive features to a corresponding one of the one or more first conductive features of the interconnect; and a plurality of second alignment marks, each of the second alignment marks comprising a plurality of second TSV extending from the first surface of the substrate to the second surface of the substrate, the second TSVs being electrically isolated from the one or more first conductive features and- of the interconnect and the plurality of second conductive features, the second TSVs being disposed in an alignment mark region of the substrate, the alignment mark region being free from the first TSVs.
The following is the reason for allowance of claim 12, pertinent arts do not alone or in combination disclose: the conductive features including a first conductive feature: and an alignment mark, wherein the alignment mark is electrically isolated from circuitry: a passivation layer on the second surface of the substrate; a first through-substrate via (TSV) extending through the passivation layer and the substrate, the first TSV being electrically connected to the first conductive feature of the interconnect; a redistribution line (RDL) on the passivation layer and the first TSV, the RDL being electrically connected to the first TSV; and a second TSV extending through the passivation layer and the substrate, the second TSV being electrically isolated from the RDL and the conductive features of the interconnect.
The following is the reason for allowance of claim 17, pertinent arts do not alone or in combination disclose: an alignment mark embedded in the interconnect, wherein the alignment mark is electrically uncoupled from circuitry; a passivation layer on a second surface of the substrate; a plurality of first through-substrate vias (TSVs) extending through the passivation layer and the first region of the substrate, the second region of the substrate being free from the first TSVs, the first TSVs being electrically connected to the interconnect; and a plurality of second TSVs extending through the passivation layer and the second region of the substrate, the first region of the substrate being free from the second TSVs, the second TSVs being electrically isolated from the interconnect.
The following is the reason for allowance of claim 17, pertinent arts do not alone or in combination disclose: an alignment mark embedded in the interconnect, wherein the alignment mark is electrically uncoupled from circuitry; a passivation layer on a second surface of the substrate; a plurality of first through-substrate vias (TSVs) extending through the passivation layer and the first region of the substrate, the second region of the substrate being free from the first TSVs, the first TSVs being electrically connected to the interconnect; and a plurality of second TSVs extending through the passivation layer and the second region of the substrate, the first region of the substrate being free from the second TSVs, the second TSVs being electrically isolated from the interconnect.

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the reason for allowance of claim 31, pertinent arts do not alone or in combination disclose: the stack comprises a first vertical stack and further comprising a second vertical stack aside the first vertical stack, the second vertical stack comprising an upper portion and a lower portion, the upper portion comprising alternating first insulating tiers and second insulating tiers, the lower portion comprising: a lowest insulator tier directly above conductor material of a conductor tier, the lowest insulator tier comprising solid carbon and nitrogen-containing material; an immediately-adjacent tier directly above the solid carbon and nitrogen-containing material of the lowest insulator tier, the immediately-adjacent tier comprising material that is of different composition from that of the lowest insulator tier; and said second vertical stack having its lowest insulator tier and its immediately-adjacent tier remaining in a finished construction of the memory array.


Response to Arguments
Applicant’s arguments with respect to the claim(s) 1-8, 10-16, 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Furthermore, regarding claim 9, applicant challenged examiner’s assumption that silicon oxide is not carbon-doped siIicon nitride in the art. Examiner has provided references Park et al (US Pub No. 20210135108) and Block et al. (US Pub No. 20100248485), to prove that Park teaches Carbon-Doped Silicon Nitride (SiCN) in para [0068], the references are in the same field of invention and motivations are from themselves.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIANGLUAI MANG whose telephone number is (571)272-3545. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M./Examiner, Art Unit 2895                                                                                                                                                                                                        

/ALI NARAGHI/Examiner, Art Unit 2895